                                                1 Ariella T Simonds (State Bar No. 260940)
                                                  KTBS LAW LLP
                                                2 1999 Avenue of the Stars, Thirty-Ninth Floor
                                                  Los Angeles, California 90067
                                                3 Telephone     310-407-4000
                                                  Facsimile     310-407-9090
                                                4 Email:        asimonds@ktbslaw.com

                                                5 Counsel for TableArt Inc.

                                                6

                                                7                             UNITED STATES BANKRUPTCY COURT

                                                8                             NORTHERN DISTRICT OF CALIFORNIA

                                                9                                   SAN FRANCISCO DIVISION
                                               10 In re                                            Case No. 19-30232 (HLB)
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11 MUNCHERY, INC.,                                  Chapter 11

                                               12                Debtor.                           STIPULATION RE APPLICATION OF
       LOS ANGELES, CALIFORNIA 90067
          TELEPHONE: 310-407-4000




                                                                                                   CREDITOR TABLEART, INC. FOR
                                               13                                                  ALLOWANCE AND PAYMENT OF ITS
               KTBS LAW LLP




                                                                                                   ADMINISTRATIVE EXPENSE CLAIM
                                               14
                                                                                                   PURSUANT TO SECTIONS 365(d)(3)
                                               15                                                  AND 503(b)(1) OF THE BANKRUPTCY
                                                                                                   CODE
                                               16

                                               17                                                  Hearing Date:  June 4, 2020
                                                                                                   Time:          10:00 a.m. (PDT)
                                               18                                                  Judge & Crtrm: Hon. Hanna L. Bluemenstiel
                                                                                                                  450 Golden Gate Avenue
                                               19                                                                 16th floor
                                                                                                                  Courtroom 19
                                               20                                                                 San Francisco, CA 94102

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28

                                               Case: 19-30232    Doc# 334      Filed: 06/02/20   Entered: 06/02/20 13:43:17   Page 1 of
                                                    178786.2                                9
                                                1              TableArt Inc. (“TableArt”), Munchery, Inc., the debtor and debtor in possession (the

                                                2 “Debtor”) in the above-captioned chapter 11 case, and the Official Committee of Unsecured

                                                3 Creditors appointed in the above-captioned case (the “Committee” and, collectively with TableArt

                                                4 and the Debtor, the “Parties”) hereby stipulate, by and through their respective counsel, as follows:

                                                5                                                 RECITALS

                                                6              A.     WHEREAS, on April 29, 2020, TableArt filed its Application of Creditor TableArt,

                                                7 Inc. for Allowance and Payment of Its Administrative Expense Claim Pursuant to Sections

                                                8 365(d)(3) and 503(b)(1) of the Bankruptcy Code [Docket No. 320] (the “Application”); and

                                                9              B.     WHEREAS, on May 19, 2020 the Debtor filed the Debtor’s Limited Opposition to
                                               10 Motion for Allowance of and Payment of Administrative Claim [Dkt. No. 328] (the “Limited
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11 Objection”); and

                                               12              C.     WHEREAS, on May 21, 2020, the Committee joined the Limited Objection [Dkt.
       LOS ANGELES, CALIFORNIA 90067
          TELEPHONE: 310-407-4000




                                               13 No. 328] (the “Committee Joinder”); and
               KTBS LAW LLP




                                               14              D.     WHEREAS, the Parties have discussed and resolved the Limited Objection and

                                               15 Joinder and agreed on a revised form of proposed order granting the Application, a copy of which

                                               16 is attached hereto as Exhibit A and is being uploaded concurrently with the filing of this

                                               17 stipulation.

                                               18              NOW THEREFORE, the Parties hereby stipulate and agree as follows:

                                               19              1.     The Parties consent to entry of an order by the Court granting the Application and

                                               20 allowing TableArt an administrative expense claim in the amount of $13,714.60, provided that

                                               21 such order (i) does not direct the Debtor to pay TableArt’s allowed administrative claim; (ii)

                                               22 provides that TableArt’s right to payment of its allowed administrative claim and the Debtor’s

                                               23 obligation to pay such claim shall be governed by the Bankruptcy Code; and (iii) requires

                                               24 TableArt to advise the Debtor should it recover any additional amounts on account of Debtor’s

                                               25 sublease with Light and Green, which amounts will reduce the amount of the administrative claim.

                                               26              2.     The revised form of proposed order attached hereto as Exhibit A is consistent with

                                               27 the agreement described in the foregoing paragraph and is acceptable to each of the Parties.

                                               28

                                               Case: 19-30232         Doc# 334     Filed: 06/02/20    Entered: 06/02/20 13:43:17       Page 2 of
                                                    178786.2                                    9      1
                                                1 DATED: June 2, 2020                  KTBS LAW LLP

                                                2

                                                3

                                                4                                      By: /s/ Ariella T. Simonds
                                                                                           Ariella T. Simonds
                                                5                                          Counsel for TableArt Inc.
                                                6
                                                    DATED: June 2, 2020                FINESTONE HAYES LLP
                                                7

                                                8

                                                9
                                                                                       By: /s/ Stephen D. Finestone
                                               10                                          Stephen D. Finestone
                                                                                           Counsel for Debtor
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11

                                               12
       LOS ANGELES, CALIFORNIA 90067




                                                    DATED: June 2, 2020                PACHULSKI STANG ZIEHL & JONES LLP
          TELEPHONE: 310-407-4000




                                               13
               KTBS LAW LLP




                                               14

                                               15                                      By: /s/ Jason Rosell
                                               16                                          Jason Rosell
                                                                                           Counsel for the Official Committee of Unsecured
                                               17                                          Creditors

                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28

                                               Case: 19-30232   Doc# 334   Filed: 06/02/20   Entered: 06/02/20 13:43:17   Page 3 of
                                                    178786.2                            9     2
                            EXHIBIT A




Case: 19-30232   Doc# 334   Filed: 06/02/20   Entered: 06/02/20 13:43:17   Page 4 of
                                         9
                                                1

                                                2

                                                3

                                                4

                                                5

                                                6

                                                7 Ariella T. Simonds
                                                  CA Bar No. 260940
                                                8 KTBS LAW LLP
                                                  1999 Avenue of the Stars
                                                9
                                                  Thirty-Ninth Floor
                                               10 Los Angeles, CA 90067
                                                  Telephone:     (310) 407-4000
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11 Facsimile:     (310) 407-9090
                                                  Email: asimonds@ktbslaw.com
                                               12
       LOS ANGELES, CALIFORNIA 90067
          TELEPHONE: 310-407-4000




                                               13 Counsel for TableArt Inc.
              KTBS LAW LLP




                                               14
                                                                           UNITED STATES BANKRUPTCY COURT
                                               15
                                                                           NORTHERN DISTRICT OF CALIFORNIA
                                               16
                                                                                  SAN FRANCISCO DIVISION
                                               17
                                                    In re                                       Case No. 19-30232 (HLB)
                                               18
                                                    MUNCHERY, INC.,                             Chapter 11
                                               19
                                                                                                [PROPOSED] ORDER APPROVING
                                               20                     Debtor.                   APPLICATION OF CREDITOR
                                                                                                TABLEART, INC. FOR ALLOWANCE
                                               21                                               AND PAYMENT OF ITS
                                                                                                ADMINISTRATIVE EXPENSE CLAIM
                                               22                                               PURSUANT TO SECTIONS 365(d)(3)
                                                                                                AND 503(b)(1) OF THE BANKRUPTCY
                                               23                                               CODE
                                               24

                                               25

                                               26

                                               27

                                               28

                                               Case: 19-30232   Doc# 334    Filed: 06/02/20   Entered: 06/02/20 13:43:17   Page 5 of
                                                                                         9
                                                1            Upon the Application of Creditor Tableart, Inc. for Allowance and Payment of its

                                                2 Administrative Expense Claim Pursuant to Sections 365 (d)(3) and 503(b)(1) of the Bankruptcy

                                                3 Code (the “Application”) 1 TableArt, Inc. (“TableArt”) in the above-captioned chapter 11 case,

                                                4 pursuant to sections 365(d)(3) and 503(b)(1)(a) of title 11 of the United States Code, 11 U.S.C. §§

                                                5 101 et seq.(the “Bankruptcy Code”), for an order approving, allowing and authorizing immediate

                                                6 payment of an administrative expense claim in the amount of $13,714.60 on account of post-

                                                7 petition rent, all as more fully set forth in the Application; and the Court having found and

                                                8 determined that notice of the Application as provided to the parties listed therein is reasonable and

                                                9 sufficient, and it appearing that no other or further notice need be provided; and this Court having
                                               10 reviewed the Application and the Memorandum of Points and Authorities attached to the
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11 Application; and all objections to the Application having been resolved or overruled; and this

                                               12 Court having determined that the legal and factual bases set forth in the Application establish just
       LOS ANGELES, CALIFORNIA 90067
          TELEPHONE: 310-407-4000




                                               13 cause for the relief granted herein; and upon all of the proceedings had before this Court and after
              KTBS LAW LLP




                                               14 due deliberation and sufficient cause appearing therefor,

                                               15            IT IS HEREBY ORDERED THAT:

                                               16            1.     The Application is granted as provided herein.

                                               17            2.     TableArt is allowed an administrative expense claim in the amount of $13,714.60.

                                               18            3.     TableArt shall advise the Debtor should it recover any additional amounts on

                                               19 account of Debtor’s sublease with Light and Green, which amounts will reduce the amount of the

                                               20 administrative claim.

                                               21            4.     Notwithstanding anything to the contrary contained in the Motion, this Order does

                                               22 not direct the Debtor to pay TableArt’s allowed administrative claim. TableArt’s right to payment

                                               23 of its allowed administrative claim and the Debtor’s obligation to pay such claim shall be

                                               24 governed by the Bankruptcy Code.

                                               25                                        ***END OF ORDER***

                                               26
                                                    1
                                               27       Capitalized terms used but not otherwise herein defined shall have the meanings ascribed to
                                                        such terms in the Application.
                                               28

                                                                                                      1
                                               Case: 19-30232       Doc# 334     Filed: 06/02/20     Entered: 06/02/20 13:43:17      Page 6 of
                                                                                              9
    Court Service List:
    All ECF Participants




Case: 19-30232    Doc# 334   Filed: 06/02/20   Entered: 06/02/20 13:43:17   Page 7 of
                                          9
                                                1 STATE OF CALIFORNIA                   )
                                                                                        )
                                                2 CITY OF LOS ANGELES                   )

                                                3
                                                          I, Shanda D. Pearson, am employed in the city and county of Los Angeles, State of California.
                                                4 I am over the age of 18 and not a party to the within action; my business address is 1999 Avenue of the
                                                  Stars, 39th Floor, Los Angeles, California 90067.
                                                5
                                                          On June 2, 2020, I caused to be served the following document in the manner stated below:
                                                6     • STIPULATION RE APPLICATION OF CREDITOR TABLEART, INC. FOR
                                                7              ALLOWANCE AND PAYMENT OF ITS ADMINISTRATIVE EXPENSE CLAIM
                                                               PURSUANT TO SECTIONS 365(d)(3) AND 503(b)(1) OF THE BANKRUPTCY
                                                8              CODE

                                                9                TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                                                                 Pursuant to controlling General Orders and LBR, the foregoing document was served by the
                                               10                court via NEF and hyperlink to the document. On June 2, 2020, I checked the CM/ECF
                                                                 docket for this bankruptcy case or adversary proceeding and determined that the following
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11
                                                                 persons are on the Electronic Mail Notice List to receive NEF transmission at the email
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                               12                addresses stated below.
       LOS ANGELES, CALIFORNIA 90067
           TELEPHONE: 310-407-4000




                                                                 (BY MAIL) I am readily familiar with the firm’s practice of collection and processing
                                               13                correspondence for mailing. Under that practice it would be deposited with the U.S. Postal
                                               14                Service on that same day with postage thereon fully prepaid at Los Angeles, California, in
                                                                 the ordinary course of business. I am aware that on motion of the party served, service is
                                               15                presumed invalid if postal cancellation date or postage meter date is more than one day after
                                                                 date of deposit for mailing in affidavit.
                                               16
                                                                 (BY OVERNIGHT DELIVERY) By sending by FedEx and/or USPS Express Mail to the
                                               17                addressee(s) as indicated on the attached list.

                                               18                (BY EMAIL) I caused to be served the above-described document by email to the parties
                                                                 indicated on the attached service list at the indicated email address.
                                               19
                                                                 (PERSONAL DELIVERY) I arranged for service on the following persons and/or entities
                                               20                by personal delivery.

                                               21
                                                          I declare under penalty of perjury, under the laws of the State of California and the United
                                               22 States of America that the foregoing is true and correct.

                                               23              Executed on June 2, 2020 at Los Angeles, California.
                                                                                                    /s/ Shanda D. Pearson
                                               24
                                                                                                    Shanda D. Pearson
                                               25

                                               26

                                               27

                                               28

                                               Case: 19-30232         Doc# 334     Filed: 06/02/20     Entered: 06/02/20 13:43:17         Page 8 of
                                                    176875.2                                    9
                                                1 TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

                                                2       •      Mikel R. Bistrow mikel.bistrow@dinsmore.com, caron.burke@dinsmore.com
                                                        •      Christopher Celentino chris.celentino@dinsmore.com, caron.burke@dinsmore.com
                                                3       •      Gail Lin Chung gcl@raisnerroupinian.com, jenny--hoxha--5459@ecf.pacerpro.com
                                                        •      David J. Cook cook@squeezebloodfromturnip.com
                                                4       •      Terri H. Didion terri.didion@usdoj.gov, patti.vargas@usdoj.gov
                                                        •      Leonardo D. Drubach leo@9000Law.com
                                                5       •      Trevor Ross Fehr trevor.fehr@usdoj.gov
                                                        •      John D. Fiero jfiero@pszjlaw.com, ocarpio@pszjlaw.com
                                                6       •      Stephen D. Finestone sfinestone@fhlawllp.com
                                                        •      Steven T. Gubner sgubner@ebg-law.com, ecf@ebg-law.com
                                                7       •      Laurie Hager lhager@sussmanshank.com
                                                        •      Robert G. Harris rob@bindermalter.com
                                                8       •      Jennifer C. Hayes jhayes@fhlawllp.com
                                                        •      Kristen G. Hilton Khilton@sussmanshank.com, Jbolstad@sussmanshank.com
                                                9       •      Gary M. Kaplan gkaplan@fbm.com, calendar@fbm.com
                                                        •      Eric M. Kyser ekyser@martynlawfirm.com, admin@martynlawfirm.com
                                               10       •      Michael Lauter mlauter@sheppardmullin.com
                                                        •      Kyle Mathews kmathews@sheppardmullin.com
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11       •      Krikor J. Meshefejian kjm@lnbyb.com
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                                        •      June Monroe june@rjlaw.com, shelly@rjlaw.com
                                               12
       LOS ANGELES, CALIFORNIA 90067




                                                        •      Office of the U.S. Trustee / SF USTPRegion17.SF.ECF@usdoj.gov
           TELEPHONE: 310-407-4000




                                                        •      Jason Rosell jrosell@pszjlaw.com, mrenck@pszjlaw.com
                                               13       •      Ariella T. Simonds asimonds@ktbslaw.com
                                                        •      Ryan A. Witthans rwitthans@fhlawllp.com
                                               14
                                                        •      Kaipo K.B. Young KYoung@BL-Plaw.com
                                               15

                                               16 SERVED VIA U.S. MAIL:

                                               17    Armanino, LLP                       James Beriker                       David S. Catuogno
                                                     12657 Alcosta Blvd., Suite 500      220 Shaw Rd.                        K&L Gates LLP
                                               18    San Ramon, CA 94583                 South San Francisco, CA 94080       1 Newark Center, 10th Fl.
                                                                                                                             Newark, NJ 07102
                                               19
                                                     Daniel M. Eliades                   Gail C. Lin                         Pachulski Stang Ziehl & Jones LLP
                                               20    K&L Gates LLP                       Outten & Golden LLP                 150 California St., 15th Floor
                                                     1 Newark Center, 10th Fl.           One California Street, Suite 1250   San Francisco, CA 94111-4500
                                               21    Newark, NJ 07102                    San Francisco, CA 94111

                                               22    Prince George's County, Maryland
                                                     c/o Meyers, Rodbell &
                                               23    Rosenbaum, P.A.
                                                     6801 Kenilworth Ave., #400
                                               24    Riverdale, MD 20737-1385

                                               25

                                               26

                                               27

                                               28

                                               Case: 19-30232         Doc# 334     Filed: 06/02/20      Entered: 06/02/20 13:43:17         Page 9 of
                                                    176875.2                                    9        2
